Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/476,054 filed on September 15, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 and 04/04/2022 has been considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  Regarding claim 10, the phrase “…of the opening that is great than…” needs to be corrected to “…of the opening that is greater than…”   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 18-20 are rejected under 35 U.S.C. 102(a1) as being unpatentable over Fukui et al (USPGPub 20120290240). 

    PNG
    media_image1.png
    494
    520
    media_image1.png
    Greyscale

Prior Art: Fukui

Regarding claim 1, Fukui discloses an electrical parameter measurement device (10), comprising: a front end ( shown in figs 1-2) that includes an opening (10C) that is sized and dimensioned to receive a conductor under test (11); a plurality of magnetic field sensors (20) disposed on a support member (on support of 10a/b) around the opening, the plurality of magnetic field sensors comprising a first set of magnetic field sensors (21) positioned at a first radial distance from a center of the opening (such as in Y1), and a second set of magnetic field sensors (22) positioned a second radial distance from the center of the opening (such as in Y2), the second radial distance being greater than the first radial distance (shown in fig 2), and each magnetic field sensor in the first set is radially aligned with a corresponding magnetic field sensor in the second set (shown in figs 1 and 2); and control circuitry (not fully shown but disclosed in par 34) operatively coupled to the plurality of magnetic field sensors, the control circuitry being configured to: receive sensor signals from the plurality of magnetic field sensors (par 34 discloses sensor signals into signal processing); determine a physical position (position as well as displacement) of the conductor under test based at least in part on the sensor signals or using a mechanical means (par 32 discloses position is determined by mechanically by a holding wire. Therefore mechanical means); and determine a current parameter (current value) of the conductor based at least in part on the sensor signals and the physical position (abstract and claim 1 discloses determining displacement and current through an electric wire based on wire displacement and sensor signals). 

Regarding claim 2, Fukui discloses wherein the physical position of the conductor under test is determined by triangulation of at least three sensor signals received from at least three magnetic field sensors (par 56 discloses using different amounts of sensors to determine values with different values including two, three, and four pairs).

	

Regarding claim 3, Fukui discloses wherein physical position of the conductor under test is determined by the mechanical means (par 32 discloses position is determined by mechanically by a holding wire. Therefore mechanical means).

Regarding claim 4, Fukui discloses wherein the control circuitry is configured to determine the physical position of the conductor under test using sensor signals from exactly three of the magnetic field sensors (par 56 discloses using different amounts of sensors to determine values with different values including two, three, and four pairs. Therefore the circuitry can obtain signals from just three sensors).

Regarding claim 5, Fukui discloses wherein at least one of the plurality of magnetic field sensors comprises a first sub-sensor (21 top) and a second sub- sensor (21 bottom) arranged at a 90 degree angle relative to the first sub-sensor (as shown in fig 1 where the sensors are a 90 degree angle).

Regarding claim 6, Fukui discloses wherein each of the plurality of magnetic field sensors of the first set is formed in an integrated circuit that includes a respective one of the plurality of magnetic field sensors of the second set (par 18 discloses a support that holds both of the sensors).

Regarding claim 7, Fukui discloses wherein each of the plurality of magnetic field sensors of the first set is mounted to a support with a corresponding, radially aligned magnetic field sensor of the second set (using 10A and 10B to holds the sensors).

Regarding claim 9, Fukui discloses wherein each of the plurality of magnetic field sensors is separately coupled to the control circuitry (claim 8 discloses connected to each other. Therefore the control circuitry can controls each sensor separately).
Regarding claim 18, Fukui discloses a method of operating an electrical parameter measurement device (10), the method comprising: placing a conductor under test (11) in an opening (10C) of a support member (such as 10a/b) of the electrical parameter measurement device; sensing one or more electrical parameters (such as current and displacement) of the conductor under test, wherein the sensing comprises using a plurality of magnetic field sensors (22) comprising a first set of equally spaced apart magnetic field sensors (21) positioned at a first radial distance (such as Y1) from a center of the opening, and a second set of equally spaced apart magnetic field sensors (22) positioned at a second radial distance  (such as Y2) from the center of the opening, the second radial distance being greater than the first radial distance (as shown in figs 1-2), and each magnetic field sensor in the first set is radially aligned with a corresponding magnetic field sensor in the second set (as shown in figs 1-2); receiving sensor signals from the plurality of magnetic field sensors; determining a physical position of the conductor under test (location/ displacement), wherein the determining is performed mechanically or based at least in part on the sensor signals (par 32 discloses position is determined by mechanically by a holding wire. Therefore mechanical means); and determining a current parameter (current value or displacement) of the conductor based at least in part on the one or more electrical parameters sensed and the physical position (abstract and claim 1 discloses determining displacement and current through an electric wire based on wire displacement and sensor signals).

Regarding claim 19, Fukui discloses wherein determining the physical position of the conductor under test comprises using sensor signals from exactly three of the magnetic field sensors (par 56 discloses using different amounts of sensors to determine values with different values including two, three, and four pairs. Therefore the circuitry can obtain signals from just three sensors).

Regarding claim 20, Fukui discloses wherein determining the physical position of the conductor under test comprises determining a direction of a magnetic field generated by the conductor under test by at least three of the plurality of magnetic field sensors (par 56 discloses using different amounts of sensors to determine values with different values including two, three, and four pairs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (USPGPub 20120290240) in view of Yakymyshyn et al (USPGPub 2011012182). 

Regarding claim 8, Fukui does not fully disclose wherein the magnetic field sensors of the first set of magnetic field sensors are coupled in a first series, and the magnetic field sensors of the second set of magnetic field sensors are coupled in a second series.
However, Yakymyshyn discloses wherein the magnetic field sensors of the first set of magnetic field sensors are coupled in a first series, and the magnetic field sensors of the second set of magnetic field sensors are coupled in a second series (see fig 4 where the first set of sensors 302 and 303 are coupled in series and 311 and 304 are also in series with itself). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Fukui in view of Yakymyshyn in order to compare and determine the current in the conductor.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (USPGPub 20120290240) in view of Yakymyshyn et al (USPGPub 20050156587).

Regarding claim 10, Fukui discloses and the control circuitry is operative to: determine that at least one of the magnetic field sensors of the first set of magnetic field sensors is saturated due to an amount of current in the conductor under test; and determine the current parameter of the conductor based at least in part on sensor signals from the second and third sets of the magnetic field sensors (par 34 discloses measuring the conductor to an inherent threshold and processing the plurality of sensors to determine the current in the conductor).Fukui does not fully disclose wherein the plurality of magnetic field sensors comprises a third set of magnetic field sensors positioned a third radial distance from the center of the opening that is great than the second radial distance.
However, Yakymyshyn discloses wherein the plurality of magnetic field sensors comprises a third set of magnetic field sensors positioned a third radial distance from the center of the opening that is great than the second radial distance (using 801-803 as third set of magnetic sensors). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Fukui in view of Yakymyshyn in order to have a more accurate testing of the conductor.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (USPGPub 20120290240) in view of Ausserlechner et al (USPGPub 20160014916).

Regarding claim 11, Fukui does not fully disclose wherein, to determine the current parameter of the conductor, the control circuitry is configured to determine a calibration factor based at least in part on the physical position of the conductor under test, and apply the calibration factor to determine the current parameter of the conductor.
However, Ausserlechner disclose wherein, to determine the current parameter of the conductor, the control circuitry is configured to determine a calibration factor based at least in part on the physical position of the conductor under test, and apply the calibration factor to determine the current parameter of the conductor (par 51 discloses having a calibration factor and using it to determine current). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Fukui in view of Ausserlechner in order to accurately determine current in the conductor.

Regarding claim 17, Fukui does not fully disclose wherein the control circuitry applies a unique calibration factor for each of the plurality of magnetic field sensors.
However, Ausserlechner discloses wherein the control circuitry applies a unique calibration factor for each of the plurality of magnetic field sensors (par 51 discloses having a calibration factor and using it to determine current and the controller uses this to identify a value associated with a sensor and the measurement. Therefore the control circuitry applies a  unique calibration factor for each sensor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Fukui in view of Ausserlechner in order to accurately determine current in the conductor.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (USPGPub 20120290240) in view of Ugge et al (USPGpub 20170184635). 

Regarding claim 12, Fukui does not fully disclose wherein the control circuitry is configured to determine that at least one of the plurality of magnetic field sensors is saturated, and to ignore the at least one of the plurality of magnetic field sensors in determining the current parameter of the conductor under test.
However, Ugge discloses wherein the control circuitry is configured to determine that at least one of the plurality of magnetic field sensors is saturated, and to ignore the at least one of the plurality of magnetic field sensors in determining the current parameter of the conductor under test (par 44 discloses magnetic sensors are saturated and can be ignored when determining current). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Fukui in view of Ugge in order to accurately determine current in the conductor from the magnetic sensor. 

Regarding claim 16, Fukui does not fully disclose wherein each of the plurality of magnetic field sensors is operative to determine a direction of a magnetic field generated by the conductor under test.
However, Ugge discloses wherein each of the plurality of magnetic field sensors is operative to determine a direction of a magnetic field generated by the conductor under test (par 28 discloses measuring the magnetic field in one or more direction). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Fukui in view of Ugge in order to determine current in the conductor.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (USPGPub 20120290240) in view of Steuer et al (USPGpub 20180136257).

Regarding claim 14, Fukui does not fully disclose wherein a plurality of non-contact voltage sensors operatively coupled to the control circuitry, wherein the control circuitry determines the physical position of the conductor under test based at least in part on sensor signals received from the plurality of non-contact voltage sensors.
However, Steuer discloses a plurality of non-contact voltage sensors operatively coupled to the control circuitry, wherein the control circuitry determines the physical position of the conductor under test based at least in part on sensor signals received from the plurality of non-contact voltage sensors (pars 245 and 259 discloses determining physical dimensions of the wire. Abstract discloses having both non-contact voltage and current sensors). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Fukui in view of Steuer in order to get accurate measurement testing of the conductor.

Regarding claim 15, Fukui does not fully disclose wherein the control circuitry is configured to determine a voltage parameter of the conductor under test based at least in part on sensor signals received from the plurality of non-contact voltage sensors.
However, Steuer discloses wherein the control circuitry is configured to determine a voltage parameter of the conductor under test based at least in part on sensor signals received from the plurality of non-contact voltage sensors (claim 1 discloses voltage signal value based on the sensor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Fukui in view of Steuer in order to get accurate measurement testing of the conductor.


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest an electrical parameter measurement device, comprising: wherein the control circuitry is configured to identify a saturated magnetic field sensor from the plurality of magnetic field sensors, and replace a sensor signal of the saturated magnetic field sensor with an interpolated sensor signal obtained using sensor signals from magnetic field sensors positioned adjacent to the saturated magnetic field sensor in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868